Case: 3:19-cv-00306-wmc Document #: 29-14 Filed: 03/13/20 Page 1 of 2

MILLER
| h a David Miller <david@miilerpublicadjusters.com>

Public Adjusters

Update

4 messages

David Miller <david@millerpublicadjusters.com> Mon, Jun 11, 2018 at 10:58 AM
To: Larry Beer <beerls@tds.net>

Larry,
| was able to get the meeting rescheduled for the 18th at 10am. Just wanted to give you a heads up.

David Miller

igoensad Public Adjuster
Miller Public Adjusters, LLC

{ 920.475.6333 | TF 800.958.4829 | §
578 S Vestiand Dr | Anploton WES
300 N LaSalle St Ste 4028 |

920.350.6022

       

Larry Beer <beerls@tds.net> Tue, Jun 12, 2018 at 5:57 AM
To: David Miller <david@millerpublicadjusters.com>

Dave,

Again, | feel this settlement with Travelers should be final. | had replacement cost insurance with
Travelers that! paid for, so no depreciation should be needed. | understand that in the policy they
are allowed to hold back monies called depreciation to make sure repairs are done. As | see it
Travelers has had their chance to settle the claim in a fair manner and failed to capitalize on it.
Because of this action they have endeavored | don’t trust them. Please don’t make me trust them
again to send out other checks. | have had all | can take of their involvement in this claim and
frankly | can't afford any more delays getting complete settlement. Investments in building
inspectors, lawyer firms, required repairs already done, getting estimates with charges, your
charges, let alone my time of many hours should be enough for you to understand my feelings.
They have lied, underestimated, and belittled professional people. We have changed insurance
companies because of this and | would not trust Travelers to cover any depreciation costs after the
fact.

Thank you for hearing me out and | hope you are in agreement with me on this matter. If not,
please call me and we can talk about it.

Thank you again,

Larry Beer

(Quoted text hiddcid
Virus-free. www. avast.com

David Miller <david@millerpublicadjusters.com> Wed, Jun 13, 2018 at 10:08 AM
To: Larry Beer <beerls@tds.net>

| will try to get to the property Monday around 9:30 and we can discuss before the meeting.

David Miller

Licensed Public Adjuster

Miller Public Adjusters, LLC

C: 920.475.6333 | TF: 800.958.4829 | F: 920.350.6022

 
Case: 3:19-cv-00306-wmc Document #: 29-14 Filed: 03/13/20 Page 2 of 2

518 S Westland Dr. | Appleton, WI 54914
300 N LaSalle St. Ste. 4925 | Chicago. IL 60654

Larry Beer <beerls@tds.net>
To: David Miller <david@millerpublicadjusters.com>

Thank you,
Larry

3
Pe UOT

Wed, Jun 13, 2018 at 6:15 PM
